Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing November 17, 2008 DREYFUS FOUNDERS FUNDS, INC. Supplement to Prospectuses Dated May 1, 2008 (as previously supplemented) Effective on or about December 1, 2008, each of the Dreyfus Founders Funds will change its name by removing the word "Founders" from its name. In addition, the Dreyfus Founders Worldwide Growth Fund also will change the word Worldwide to Global in its name. Accordingly, effective on or about December 1, 2008, the funds new names will be as follows: Current Fund Name New Fund Name Dreyfus Founders Discovery Fund Dreyfus Discovery Fund Dreyfus Founders Equity Growth Fund Dreyfus Equity Growth Fund Dreyfus Founders Mid-Cap Growth Fund Dreyfus Mid-Cap Growth Fund Dreyfus Founders Passport Fund Dreyfus Passport Fund Dreyfus Founders Worldwide Growth Fund Dreyfus Global Growth Fund The changes to the names of the Dreyfus Founders Funds will have no effect on fund shareholders or their fund accounts, other than to reflect the funds new names. November 17, 2008 DREYFUS FOUNDERS FUNDS, INC. Supplement to Statement of Additional Information Dated May 1, 2008 (as previously supplemented) Effective on or about December 1, 2008, each of the Dreyfus Founders Funds will change its name by removing the word "Founders" from its name. In addition, the Dreyfus Founders Worldwide Growth Fund also will change the word Worldwide to Global in its name. Accordingly, effective on or about December 1, 2008, the Funds new names will be as follows: Current Fund Name New Fund Name Dreyfus Founders Discovery Fund Dreyfus Discovery Fund Dreyfus Founders Equity Growth Fund Dreyfus Equity Growth Fund Dreyfus Founders Mid-Cap Growth Fund Dreyfus Mid-Cap Growth Fund Dreyfus Founders Passport Fund Dreyfus Passport Fund Dreyfus Founders Worldwide Growth Fund Dreyfus Global Growth Fund The changes to the names of the Dreyfus Founders Funds will have no effect on Fund shareholders or their Fund accounts, other than to reflect the Funds new names.
